Citation Nr: 0714352	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-05 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for vaginitis with 
moniliasis.

2.	Entitlement to service connection for bilateral axillary 
adenitis.

3.	Entitlement to service connection for chronic urinary 
tract infections.

4.	Entitlement to service connection for sinusitis.

5.	Entitlement to service connection for fibrocystic breast 
disease.

6.	Entitlement to service connection for a left knee 
disorder, including as secondary to the veteran's 
service-connected right knee disability.

7.	Entitlement to service connection for diabetes mellitus.

8.	Entitlement to service connection for a bilateral foot 
condition.

9.	Entitlement to service connection for irritable bowel 
syndrome (IBS).

10.	Entitlement to service 
connection for allergic rhinitis.

11.	Entitlement to service 
connection for a nervous disorder, other than post-
traumatic stress disorder (PTSD).

12.	Entitlement to service 
connection for a back disorder.

13.	Entitlement to an initial 
compensable disability evaluation for hemorrhoids.

14.	Entitlement to an initial 
increased rating for gastroesophageal reflux disease 
(GERD), evaluated as noncompensable prior to March 1, 
2004, and as 10 percent disabling thereafter.

15.	Entitlement to an initial 
rating in excess of 10 percent for urticaria with 
sensitive skin.

16.	Entitlement to an initial 
rating in excess of 10 percent for chondromalacia 
patella of the right knee.

17.	Entitlement to service 
connection for hidradenitis.

18.	Entitlement to service 
connection for granulomatous. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty for training in the United 
States Army National Guard from June to October 1975 and had 
active military service from March 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2005, the veteran testified during a personal 
hearing at the RO and, in October 2006, she testified during 
a hearing at the RO before the undersigned Veterans Law 
Judge.  Transcripts of each hearing are of record.

In a May 2004 written statement, and one received in June 
2004, the veteran said she submitted a notice of disagreement 
(NOD) based on clear and unmistakable error (CUE) with an 
April 2004 rating decision.  She noted that in August 1981, 
she was advised that service connection was denied for right 
knee, skin, back, stomach, and nervous, conditions, and 
urinary tract infection and that in December 2000, she was 
advised by VA that her claim was closed.  As the veteran's 
intent is unclear, either she or her representative should 
contact the RO if she wishes to pursue a CUE claim and, if 
so, to clarify the specific nature of the claim.

The Board also notes that, in a July 2006 rating decision, 
the RO denied the veteran's claim for service connection for 
PTSD.  That matter has not been certified for appellate 
consideration at this time.  As such, the Board will confine 
its consideration to the pertinent issue as set characterized 
on the title page.

As well, the Board notes that a February 2003 rating decision 
granted service connection for GERD that was assigned a 
noncompensable disability evaluation effective from June 3, 
1980.  In April 2003, the RO received the veteran's timely 
notice of disagreement (NOD) with the disability evaluation 
assigned for her service-connected GERD.  In an April 2004 
rating decision, the RO assigned a 10 percent rating for the 
GERD, effective from March 1, 2004.  In May 2004, the veteran 
submitted a written statement contending that the compensable 
evaluation for GERD was warranted prior to March 1, 2004, 
that the RO adjudicated and then certified as a separately 
contested claim for the award of an effective date earlier 
than March 1, 2004 for the award of a 10 percent disability 
rating.  However, in light of Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (holding that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings), the Board is of the opinion 
that the veteran's claim for an increased initial rating, as 
characterized on the title page, more accurately reflects her 
contention, thus rendering moot a separately adjudicated 
claim for the award of an earlier effective date for an 
increased rating for GERD.   

Finally, the Board notes that the August 1981 rating decision 
denied the veteran's claims for service connection for back, 
right knee, stomach, urinary tract, skin, and nervous 
disorders.  At that time the RO noted that the veteran's 
claims would be reconsidered when her service medical records 
were received.  In an August 1981 written statement, the 
veteran advised the RO that she was still a member of the 
Army Reserve.  She submitted a timely notice of disagreement 
as to the RO's action in September 1981, although a statement 
of the case was not issued.  In 2001, the RO received the 
veteran's service medical records and reconsidered her 
claims, on which the current case is based.   

The matters of entitlement to service connection for 
sinusitis, bilateral axillary adenitis, fibrocystic breast 
disease, vaginitis with moniliasis, chronic urinary tract 
infections, a left knee disorder, and hidradenitis and 
granulomatus disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed diabetes mellitus is related to the veteran's 
active military service.

2.	 The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
bilateral foot condition related to her active military 
service.

3.	 The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed irritable bowel syndrome is related to the 
veteran's active military service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed allergic rhinitis is related to the veteran's 
active military service.

5.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed nervous disorder including depression is 
related to the veteran's active military service.

6.	 The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed back disorder is related to the veteran's 
active military service.

7.	The objective and competent medical evidence of record 
reflects that the veteran's service-connected 
hemorrhoids are manifested by no more than complaints of 
rectal bleeding and constipation, a need to use 
Metamucil, and no current clinical finding of any 
disability from hemorrhoids.

8.	 For the period prior to March 1, 2004, the evidence is 
in equipoise as to whether the veteran's service-
connected GERD was manifested by symptoms such as reflux 
and dyspepsia that required daily medication for 
control.

9.	For the period from March 1, 2004, veteran's GERD has 
been manifested by mild symptoms such as heartburn, 
indigestion, and reflux that require daily medication 
for control.

10.	 Considering of the doctrine 
of reasonable doubt, the objective and competent medical 
evidence of record reflects that the veteran's service-
connected skin disorder is manifested by complaints of 
near constant itching with crusting of the outer ears, 
and the need to use topical steroids, although without 
exudation, extensive lesions, or marked disfigurement, 
or by involvement of 20 percent or more of the entire 
body or exposed areas; systemic therapy was not required 
for 6 weeks or more in the past 12-month period.

11.	The objective and competent 
medical evidence of record preponderates against a 
finding that the veteran's service-connected right knee 
chondromalacia patella is manifested by more than 
complaints of pain, with reports of instability but no 
clinical findings on recent examination, a normal gait, 
and range of motion from 0 degrees of extension to 140 
degrees of flexion; nor is there evidence of weakened 
motion, fatigability or incoordination due to the 
service-connected disability; no more than minimal to 
moderate functional impairment has been reported by VA 
examiners.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred during active duty 
for training, or active military service nor may it be 
presumed to have incurred therein.  38 U.S.C.A. §§ 101 
(24), 106, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).

2.	A bilateral foot condition was not incurred during 
active military service or during active duty for 
training.  38 U.S.C.A. §§ 101 (24), 106, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2006).

3.	Irritable bowel syndrome was not incurred during active 
military service or during active duty for training.  
38 U.S.C.A. §§ 101 (24), 106, 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2006).

4.	Allergic rhinitis was not incurred during active 
military service or during active duty for training.  
38 U.S.C.A. §§ 101 (24), 106, 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2006).

5.	A nervous disorder, other than PTSD, was not incurred 
during active military service or during active duty for 
training.  38 U.S.C.A. §§ 101 (24), 106, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2006).

6.	A back disorder was not incurred during active military 
service or during active duty for training.  38 U.S.C.A. 
§§ 101 (24), 106, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2006).

7.	The schedular criteria for an initial compensable 
disability evaluation for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3159, 4.114, Diagnostic Code 
(DC) 7336 (2006).

8.	Resolving doubt in the veteran's favor, for the period 
prior to March 1, 2004, the schedular criteria for an 
initial 10 percent rating, but not higher, for GERD are 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7346 
(2006)

9.	The schedular criteria for a disability rating in excess 
of 10 percent for GERD, from March 1, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 
7346 (2006)

10.	Resolving doubt in the 
veteran's favor, the schedular criteria for an initial 
rating of 30 percent, but not higher, for urticaria with 
sensitive skin have been met.  38 U.S.C.A. § 1155, 5100- 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.118, DC 7806 (2002), effective prior to August 
30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, DCs 7825, 7806 (2006), 
effective on and after August 30, 2002).

11.	 The schedular criteria for an 
initial rating in excess of 10 percent for 
chondromalacia patella of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5014-
5260 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, in the June 2006 
supplemental statement of the case (SSOC), the RO provided 
the veteran with notice consistent with the Court's holding 
in Dingess and, as set forth below, there can be no 
possibility of prejudice to her.  Thus, no additional notice 
or development is indicated in the appellant's claims. 

In October 2001, September 2002, September 2003, and August 
2004 letters, the RO informed the appellant of its duty to 
assist him in substantiating her claims under the VCAA, and 
the effect of this duty upon her claims.  We therefore 
conclude that appropriate notice has been given in this case.   
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT). 
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's period of Army Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process during IADT.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993); see infra.

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finally, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

1. Diabetes Mellitus

Service medical records are negative for complaints or 
diagnosis of, or treatment for diabetes mellitus.  When 
examined for separation in May 1980, results of a stick test 
were negative for sugar and were 2+ for albumin.  

Post service, a March 1996 treatment record from K.D.J., 
M.D., includes a diagnosis of diabetes and, in June 1996, 
type II diabetes was diagnosed.

VA medical records reflect that the veteran was seen in July 
and April 2003 for treatment for diabetes mellitus.  A 
September 2003 record from M.B.H., M.D., also includes a 
diagnosis of diabetes mellitus.

During her 2006 Board hearing, and her 2005 personal hearing 
at the RO, the veteran stated that she had a blood sugar 
level of 115 at separation that, she maintained, was high, 
and that she was first diagnosed with diabetes mellitus in 
1985.  She said she started taking oral medicaton for it in 
1993.  

The veteran has contended that service connection should be 
granted for diabetes mellitus.  Although the evidence shows 
that the veteran currently has diabetes mellitus, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that her 
viscera and endocrine system were normal on separation from 
service and the first post service evidence of record of 
diabetes mellitus is from 1996, more than 16 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
diabetes mellitus to service or any incident of service has 
been presented.


2. Bilateral Foot Condition

Service medical records are not referable to complaint or 
diagnosis of, or treatment for, a bilateral foot condition.

Post service, VA and non VA medical records reflect that in 
1984 and 1987 the veteran underwent surgery for hammertoes of 
her feet.  The records reflect her complaints of ankle pain.

A September 2003 private imaging report shows mild 
degenerative changes of both feet.  A September 2003 VA 
magnetic resonance image (MRI) report of the veteran's right 
ankle showed mild Achilles tendinosis without evidence of a 
tear.  In August 2004, VA issued a right ankle brace after 
she was seen for complaints of right ankle pain. 

According to 2006 VA records, in January the veteran was seen 
in the Podiatry clinic and diagnosed with onychogryphosis, 
hallux abductor with bunion deficiency, and stable 4th 
digits.  A February 2006 Addendum indicates that the 
veteran's bilateral 4th digit arthroplasties were done after 
her discharge.  X-rays of the veteran's ankle taken in 
February showed minimal tibiotaluar arthritic changes, 
otherwise normal.

A July 2006 VA Podiatry clinic includes the veteran's 
complaints of back and foot pain.  The assessment was 
onychogryphosis and foot/ankle pain of unknown etiology.

During her 2006 Board hearing, and 2005 RO hearing, the 
veteran said she injured her right foot when she tripped 
while jobbing on active duty that caused her to favor it and 
put more pressure on her left foot.  She said she sprained 
her ankle and was discharged on a profile.  She reported 
having surgery for hammertoes on both feet in 1984 and 1987.  

The veteran has contended that service connection should be 
granted for a bilateral foot disorder.  The record 
demonstrates that no bilateral foot disorder was found in 
service or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a bilateral foot 
disorder.  Furthermore, the veteran has submitted no evidence 
to show that she currently has a bilateral foot disorder, or 
that any complaints of foot fain are associated with 
incurrence during active service.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has bilateral foot disorder has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

3. IBS

Service medical records indicate that in February 1977, the 
veteran was seen for complains of a stomach ache and diarrhea 
diagnosed as gastroenteritis and treated with medication 
including Donnatal, that, in a September 2003 written 
statement, the veteran said was used to treat IBS and other 
gastrointestinal disorders.  A November 1979 service medical 
record indicates the veteran was seen for complaints of 
nausea and stomach pain diagnosed as gastritis.  Results of 
an upper gastrointestinal (UGI) series performed in January 
1980 revealed some gastroesophageal reflux.  A February 1980 
clinical entry reflects her complaint of feeling nauseated 
and vomiting.  It was noted that approximately a month 
earlier she was underwent an UGI series to rule out an ulcer.  
The UGI was within normal limits.  On a report of medical 
history completed when she was examined for separation in May 
1980, the veteran said she had frequent indigestion but 
denied having stomach or intestinal trouble.  A 
gastrointestinal or abdominal abnormality was not found on 
examination at that time.

Post service, a December 1980 VA examination report indicates 
the veteran denied having any nausea or vomiting and said she 
really did not have any problems with her gastrointestinal 
symptoms.  Upon examination, the VA examiner reported that a 
stomach disorder was not found.  VA and non VA medical 
records indicate that an UGI performed in October 1980 was 
normal.  In January 1983 the veteran was treated for acute 
gastroenteritis. 

Private medical records dated from 2000 reflect IBS, and VA 
medical records indicate that in April 2003 the veteran was 
treated for IBS.  Dr. H. said in September 2003 that the 
veteran's IBS was stable.

A September 2005 VA medical record indicates the veteran 
complained of gastroenteritis since service.  A May 2006 VA 
medical record indicates the veteran was seen in the 
outpatient gastroenterology clinic for follow up of IBS.

During her 2006 Board hearing and 2005 RO hearing, the 
veteran said she had gastrointestinal symptoms, including 
diarrhea and constipation that started in 1977 on active duty 
and was initially treated for IBS between 1997 and 2003.  She 
said that she had constipation and diarrhea caused by 
methadone that was prescribed for he back pain.  

The veteran has contended that service connection should be 
granted for IBS.  Although the evidence shows that the 
veteran currently has IBS, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that her gastrointestinal system was normal 
on separation from service and the first post service 
evidence of record of IBS is from approximately 2000, more 
than 20 years after the veteran's separation from service.  
In short, no medical opinion or other medical evidence 
relating the veteran's IBS to service or any incident of 
service has been presented.

4. Allergic Rhinitis

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, allergic rhinitis.  When seen 
in the clinic in January 1980, it was noted that the veteran 
had a congested nose but no history of cough or rhinitis.

Post service, in December 1996 records, Dr. K.D.J. noted that 
the veteran had allergies and pharyngitis.

June 2002 private ear, nose, and throat (ENT) records include 
a diagnosis of allergic rhinitis.

An April 2003 private ENT consultation record indicates the 
veteran had postnasal discharge and recurrent sinusitis 
suspected of an allergic etiology was noted.  A computed 
tomography (CT) scan of her sinuses was recommended.

A June 2003 treatment record from Dr. H. indicates the 
veteran was seen for seasonal allergies.  In September 2003, 
Dr. H. noted that a CT of the veteran's sinuses that month 
showed opacification and muscosal hypertrophy of the ethmoid 
cells; in the left maxilla there was amorphous sclerotic 
lesions around the roots of the teeth.  Chronic sinusitis was 
diagnosed.  

A September 2005 VA record includes diagnoses of recurrent 
upper respiratory infection, nasal sinus compression, 
bronchitis compression, and also allergic.

During her 2006 Board hearing, and her 2005 RO hearing, the 
veteran said she had allergy and sinus symptoms in service, 
while attending cooking school at Fort Dix in 1976 and was 
treated by VA from 1997 to 2002.  She said was diagnosed in 
service with sinusitis and the medication she took treated 
both rhinitis and sinusitis.  

The veteran has contended that service connection should be 
granted for allergic rhinitis.  Although the evidence shows 
that the veteran currently has allergic rhinitis, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that her 
head and nose were normal on separation from service and the 
first post service evidence of record of allergic rhinitis is 
from 2002, more than 20 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's allergic rhinitis to service 
or any incident of service has been presented.

5. Nervous Disorder

Service medical records are not referable to diagnosis of a 
psychiatric disorder, including a nervous condition.  A 
January 1980 clinical entry indicates the veteran was seen in 
the mental hygiene clinic and a psychiatric history was 
apparently obtained but a psychiatric disorder was not noted.  
On a report of medical history completed in May 1980 when she 
was examined for discharge, the veteran checked yes to having 
nervous trouble or depression.  A psychiatric disorder was 
not diagnosed or otherwise demonstrated at that time.

Post service, VA and non VA medical records include a 
December 1980 VA neuropsychiatric examination report 
indicating that the examiner found no neuropsychiatric 
disease. 

January 2003 VA records indicate the veteran was seen for 
depression and panic attacks.  In April 2003, she was 
diagnosed with an anxiety disorder and, in July 2003, she was 
seen for chronic depression. 

Records and signed statements from N.A., Ph.D., dated from 
February to September 2003, indicate that the veteran was 
diagnosed with PTSD in February 2003, and depressive disorder 
beginning in May 2003. 

November 2003 VA outpatient records indicate the veteran gave 
a 7 year history of increased sadness, tearfulness, and sleep 
difficulty.  She began psychotherapy in February 2003.  The 
veteran said she first experienced sadness incidental to 
military service from 1976 to 1980. and did not do well being 
yelled at and talked down to.  As an employee at a VA medical 
facility, she said there were problems over the years with 
friction with other employees and her supervisor regarding 
her health concerns.  The assessment was major depression.  

During her 2006 Board hearing, and 2005 RO hearing, the 
veteran said her anxiety started in service because she was 
yelled at by superior offices while stationed in Germany.  
She indicated she was under a lot of pressure on active duty.  
She said she was sexually harassed in service, as evidenced 
by her doing kitchen police duty and extra duty in bathrooms 
with a drill sergeant.  She said she had depression, not 
PTSD, and also had panic attacks and anger.  

The veteran has contended that service connection should be 
granted for a nervous disorder.  Although the evidence shows 
that the veteran currently has a nervous disorder variously 
diagnosed as depression and an anxiety disorder, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that, although the 
veteran gave a history of depression in May 1980 when 
examined for separation, a psychiatric abnormality was not 
reported, and the first post service evidence of record of a 
nervous disorder is from 2003, more than 20 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
nervous disorder to service or any incident of service has 
been presented.

6. Back Disorder

Service medical records are not referable to complaints or 
diagnosis of, or treatment for a back disorder.  On her May 
1980 report of medical history, the veteran said she had 
frequent back pain.  When examined that day, neither a spinal 
or back disorder was noted.

Post service, a December 1980 VA examination report includes 
the veteran's complaints about her back.  Examination 
findings noted normal range of back motion without spasms.  
Straight leg raising was negative with normal reflexes and no 
evidence of any back trouble at all.  X-rays of the veteran's 
spine were negative.  The VA examiner concluded that a back 
condition was not found.

In a February 1997 record, Dr. K.D.J. diagnosed lumbar strain 
after the veteran complained of pain since the weekend with 
no significant injury.  

A June 1998 private medical record reflects a diagnosis of 
bilateral lumbosacral strain.  At that time, the veteran gave 
a one month history of back pain.
A September 2002 VA radiology report indicates x-rays of the 
veteran's lumbar spine showed left facet joint degenerative 
changes at L4-L5 and bilateral facet joint degenerative 
changes at L5-S1. 
 
Private records indicate x-rays of the veteran's cervical 
spine taken in July 2003 showed slight degenerative changes 
with small anterior osteohytes at the C4-5, C5-6, and C6-7 
levels with no fracture or other bony abnormalities 
identified.  X-rays of the veteran's lumbar spine taken by VA 
in July 2003 showed slightly degenerative changes, slight 
scoliosis, and no acute bony abnormalities, according to a 
May 2004 VA medical record.  

X-rays of the lumbar spine taken by VA in February 2004 
showed severe degenerative joint disease changes in the 
posterior compartment of L4-S1.  When seen in the VA 
outpatient clinic in May 2004, the veteran gave history of 
intermittent low back pain for 20 years.  She denied a 
history of injury.  She also complained of right knee pain 
that she said affected her gait and back pain.   X-rays 
showed severe degenerative changes in the posterior 
compartment of L4-S1 with unremarkable alignment.  Results of 
a magnetic resonance image (MRI) of her lumbosacral spine 
performed by VA in August 2004 showed partial disk 
desiccation and bulging disks in the lower three lumbar 
levels and multi-level facet joint degenerative changes.

Results of a March 2006 MRI taken by VA showed partial disk 
desiccation and bulging disks in the lower three lumbar 
levels, multi-level facet joint degenerative changes, and no 
canal or foraminal stenosis.  

An October 2006 VA medical record includes an assessment of 
chronic lumbar pain with muscle spasms secondary to 
degenerative facet joints.

During her 2006 Board hearing and 2005 personal hearing, the 
veteran said her back problems started during basic training 
when her right knee was injured.  She said she was treated in 
an emergency room after discharge and a 1985 hospital record 
shows you were treated for infection and back problems.  She 
said yeast infections caused back problems.  

The veteran has contended that service connection should be 
granted for a back disorder.  Although the evidence shows 
that the veteran currently has degenerative facet joints in 
her back, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that her back was normal on separation from service and the 
first post service evidence of record of a back disorder is 
from 1997, more than 17 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's back disorder to service or 
any incident of service has been presented.

7. All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting her own statements, because 
as a layperson she is not competent to offer medical 
opinions.  The Court has made this clear in numerous cases.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that she has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of her claimed diabetes mellitus, bilateral foot 
disorder, IBS, allergic rhinitis, nervous disorder, or back 
disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed diabetes mellitus, bilateral foot disorder, 
IBS, allergic rhinitis, nervous disorder, or back disorder.  
The preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
diabetes mellitus, a bilateral foot disorder, IBS, allergic 
rhinitis, a nervous disorder, and a back disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
diabetes mellitus, a bilateral foot disorder, IBS, allergic 
rhinitis, a nervous disorder, and a back disorder is not 
warranted.

B. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

As noted above, the Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. at 126.  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

1. Initial Compensable Evaluation for Hemorrhoids

A January 2002 rating decision granted service connection and 
a noncompensable disability evaluation for hemorrhoids.  

In September 2002, the RO received the veteran's timely claim 
for a compensable rating.

In January 2003, VA afforded the veteran a medical 
examination performed by D.S., D.O.  According to the 
examination report, the veteran reported having recurrent 
external hemorrhoids since service.  She denied problems 
holding her stool.  She reported having constant hemorrhoids 
that do not bleed or become thrombosed.  She said she lost 
one or two days a month from work due to the hemorrhoid 
problem.  

On examination, the veteran was 5 feet 5 inches tall and 
weighed 176 pounds.  Her abdomen was soft and nontender with 
positive bowel sounds.  There was a hemorrhoid at 
approximately the 12 o'clock position that was nonthrombosed 
without evidence of recent bleeding.  No other external or 
internal hemorrhoids were palpable.  The pertinent diagnosis 
was external hemorrhoids that had minimal effects on the 
veteran's usual occupation and daily activity.

A September 2003 treatment record from Dr. H. includes the 
veteran's complaint of intermittent hemorrhoid pain, and that 
she did not want hemorrhoid repair.  She denied constipation, 
bright red blood per rectum, changes in bowel or bladder 
habits, diarrhea, weight loss or cough.  She weighed 182 
pounds and did not appear in acute distress.  On examination, 
external hemorrhoids were noted, with normal sphincter tone 
and light brown stool.  There was no palpable rectal mass.  
Diagnoses included intermittently symptomatic external 
hemorrhoids.

An August 2004 VA medical record indicates the veteran 
complained of bleeding and constipation.  She had internal 
hemorrhoids with minimal bleeding, and a negative colonoscopy 
within the last two years.  Objectively, there were small 
tags, no masses, and an anoscope showed mild hemorrhoids.  
She requested no intervention for her hemorrhoids.  When seen 
in September 2004, the veteran complaint of a medication 
change hat caused diarrhea and hemorrhoid inflammation.  
There was no bowel or bladder incontinence, fever or chills 
or weight loss.  On examination the veteran was described as 
obese and in no apparent distress.

A June 2006 VA examination report includes the veteran's 
complaints of itching and irritability for which she found 
that topical cream was helpful.  She used Metamucil and fiber 
in her diet to avoid constipation and had good sphincter 
control with no fecal leakage or bleeding.  She had an annual 
proctology examination during which an anoscopy was 
performed.  On examination, there was no anemia or fissures.  
A small external skin tag was noted externally with normal 
skin around it.  There were no fissures, fistula, or 
bleeding.  Anal sphincter control was normal.   

During her 2006 Board hearing, and her 2005 personal hearing, 
the veteran said she had rectal bleeding when constipated and 
had internal and external hemorrhoids.  She denied being 
diagnosed with anemia.

The veteran's service-connected hemorrhoid disability is 
currently evaluated as non-compensable under DC 7336.  
Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent occurrences, are assigned a 10 percent evaluation.  
Id.  A mild or moderate condition is rated noncompensable.  
Id.

With respect to the veteran's hemorrhoid condition, the 
record reflects the veteran's complaints of rectal bleeding 
and constipation associated with the service-connected 
hemorrhoids and that she used Metamucil.  However, the 
objective medical evidence of record does not reflect 
documentation or report of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences.  In fact, in 2003, Dr. D.S. 
specifically stated that the veteran's hemorrhoid was non 
thrombosed without evidence of recent bleeding and when seen 
in the VA outpatient clinic in August 2004, an anoscope 
showed only mild hemorrhoids.  In June 2006, the VA examiner 
reported no anemia, bleeding, or fissures.  Thus, the current 
degree of impairment, albeit symptomatic, can be considered 
no more than moderate.

Accordingly, a compensable evaluation is not in order.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7336.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

2. Initial Rating for GERD

The February 2003 rating granted service connection and a 
noncompensable rating for GERD, effective from June 3, 1980.  
In April 2003, the veteran submitted a timely NOD as to the 
RO action and the April 2004 rating decision granted a 10 
percent rating, effective from March 1, 2004.  The veteran 
argues that the compensable rating should be warranted from 
the time she initially was granted service connection in 
1980.

According to private treatment records from Dr. M.B.H, when 
seen in May 2003, the veteran take she took medication 
regularly and that Zantac helped her dyspepsia.  She took 
Bisacodyl for her diarrhea.  When seen by Dr. H. in September 
2003, the veteran said Aciphex helped her reflux.  She denied 
nausea, vomiting, melena, weight loss, or change in bowel or 
bladder habits.  She weighed 182 pounds and appeared in no 
acute distress.  The assessment included GERD, well-
controlled with Aciphex. 

On March 1, 2004, the veteran underwent VA examination for 
her digestive system.  According to the examination report, 
her GERD was treated with Rapebrazole twice daily and Zantac 
as needed.  The veteran complained of nearly daily symptoms 
of dysphagia with problems swallowing pills, pyrosis almost 
daily associated with a burring rising chest pain relieved 
with over the counter antacids, and reflux of small amounts 
of bitter tasting acid that occurred when she was in a supine 
position at night that resulted in an irritated cough.  She 
denied hematesis or melena or nausea or vomiting.  On 
examination, the vetran was described as well-developed and 
well-nourished, in no distress, with no evidence of anemia.  
She weighed 184 pounds and was 5 feet 5 inches tall.  The 
diagnosis was hiatal hernia and esophageal reflux disorder 
still symptomatic despite treatment.

When seen in the VA outpatient clinic in August 2004, the 
veteran denied having dysphagia and nausea or vomiting.  She 
weighed 185 pounds.

A June 2006 VA examination report indicates that the veteran 
denied any weight change and complained of solid food 
dysphagia several months ago and several times a week, that 
was mostly reflux with some difficulty swallowing pills.  She 
denied having pyrosis, hematemesis or melena.  She had daily 
dyspepsia with morning heartburn, hiccups, and gas.  She also 
had belching and a dry cough at night.  She vomited one or 
twice with no hematemesis.  The veteran took Aciphex that 
helped partially with no side effects.  On examination, the 
veteran was reported in good health without anemia.  A barium 
swallow was performed that month by VA.  The diagnosis was 
GERD.  

The veteran's service-connected GERD is evaluated as non 
compensable prior to March 1, 2004 and, as 10 percent 
disabling thereafter under 38 C.F.R. § Diagnostic Code 7346, 
that evaluates hiatal hernia.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. Id.  
A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
evaluation is warranted with two or more of the symptoms for 
the 30 percent evaluation of less severity.

As noted, the veteran's service-connected gastrointestinal 
disability has been rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Diagnostic Code 7346 is appropriate, given the 
history of the veteran's disability, as well as the 
symptomatology evident in the record on appeal.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.

The Board notes that ordinarily, under VA regulations 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2006); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
under VA regulations specific to gastrointestinal disease, 
only one GI diagnostic code is available to the veteran to 
account for the totality of her GI disability picture.  See 
38 C.F.R. § 4.113 (2006).  Because the assignment of separate 
disability ratings for the veteran's GI disorders is 
prohibited under 38 C.F.R. § 4.113, the Board will apply the 
code which is most advantageous to the veteran, which in this 
case is Diagnostic Code 7346.  

As has been discussed above, under Diagnostic Code 7346, a 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

A 10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation with less severity.

For the period prior to March 1, 2004, the objective clinical 
evidence is in equipoise as to whether a 10 percent rating is 
warranted.  The medical evidence in this case demonstrates 
that the veteran has continued to complain of reflux and 
dyspepsia, despite regularly taking medication.  Otherwise, 
she appears to have no significant complaints.  The records 
do not show evidence of ulceration.  Likewise, there is no 
medical evidence of dysphagia, substernal or arm or shoulder 
pain, vomiting, material weight loss, or hematemesis or 
melena with moderate anemia, nor has the veteran claimed to 
experience such symptoms.  None of the medical evidence 
indicates that her disability is productive of symptoms 
approaching considerable impairment of her veteran's health 
for this period. As such, a 10 percent rating, but no higher, 
under DC 7346 is warranted, prior to March 1, 2004.  The 
benefit of the doubt has been granted to this limited extent.

However, for the period from March 1, 2004, the objective 
medical evidence shows that the veteran's disability has been 
consistently and mildly symptomatic, with complaints such as 
heartburn, indigestion, and reflux, which require daily 
medication for control.  Such symptoms warrant the assignment 
of a 10 percent rating under Diagnostic Code 7346, as has 
been recognized by the RO.

For example, at the March 2004 VA medical examination, the 
veteran complained of daily dysphagia with problem swallowing 
pills, pyrosis and reflux that occurred when she was supine 
and caused an irritated coughs.  She indicated that she took 
Raperbrazole twice daily and Zantac as needed. She denied 
hematesis, melena, or nausea, and the examiner described her 
as "well-developed and well nourished" and in no apparent 
distress with no evidence of anemia.  During her 2005 and 
2006 hearings, the veteran complained of having acid reflux 
and hiccups, with belching, constant coughing, gagging and 
vomiting.  At the most recent VA medical examination in 2006, 
the veteran reported solid food dysphagia with difficulty 
swallowing pills, daily dyspepsia with morning heartburn, 
hiccups gas, belching, and a dry nightly cough, partially 
helped with Aciphex.

The evidence, however, shows that the criteria for a rating 
in excess of 10 percent have not been met since March 1, 
2004.  The record is entirely negative for any medical 
evidence which characterizes the veteran's disability as 
productive of considerable impairment of health.  At the most 
recent VA medical examination in June 2006, the veteran was 
reported in "good health".

The Board also notes that the record is negative for findings 
of material weight loss, hematemesis, melena, anemia, or 
severe impairment of health since March 1, 2004.  In fact, at 
the most recent VA medical examination in June 2006, the 
veteran specifically denied bleeding, hematemesis, and 
melena.  She reported vomiting one or twice, and complained 
of solid food dysphagia and some difficulty swallowing pills.  
She weighed pounds 184 pounds in 2004, which was an increase 
from her weight of 182 pounds noted by Dr. H. in September 
2003 treatment record.

In short, the criteria for the assignment of a 30 percent or 
60 percent disability rating for the veteran's service- 
connected GERD have not been met from March 1, 2004.  The 
preponderance of the objective evidence is against the claim 
for a rating in excess of 10 percent for the service-
connected GERD from March 1, 2004.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

3. Initial Rating in Excess of 10 Percent for Urticaria with 
Sensitive Skin

In October 2002, the RO received the veteran's request to 
reopen her claim and the February 2003 rating decision 
granted service connection and a 10 rating for urticaria with 
sensitive skin, effective from June 1980.  In April 2003, the 
RO received the veteran's timely disagreement with the 
assigned disability rating.
 
An October 2002 private medical record reflects the veteran's 
right ear itching and pain.  Allergic dermatitis was noted 
and treated with bactroban and lotrisone.

In an April 2003 signed statement, S.M., M.D., a 
dermatologist, noted the veteran had a chronic problem with 
pruritus of the ear.  Dr. M. said the veteran had severe 
crusted dermatitis that involved the external auditory meata 
and the cochae, consistent with severe seborrheic dermatitis.  
Treatment involved a high potency topical steroid lotion.

In March 2004, the veteran underwent VA examination.  
According to the examination report, she reported treatment 
for urticaria and intermittent eczema since 1980, and 
currently experienced episodic patches of dry, eczematous 
skin, usually in the area behind her knees, on her forearms, 
in her external auditory canals, and sometimes on her face, 
that she treated with topical steroid creams with rapid 
improvement.  The most recent patch was noted during medical 
examination and was in the right popliteal space, and was a 1 
centimeter (cm.) by 2 cm. patch of dry scaly skin.  It 
resolved quickly with the use of topical cream and was not 
currently present.  It was noted that the veteran did not 
currently have any active eczematous lesions.  She said she 
rarely still had some whelp-like or hive lesions that come up 
on her forearms and, occasionally, on the lip.  None were 
incapacitating or persistent nor were they widespread.  The 
veteran's intermittent skin disorder was treated with topical 
steroid creams as needed, usually for a month or so.  There 
were no systemic symptoms.

Further it was noted that in the last 12 months, the veteran 
had one brief episode of upper lip swelling for a few hours 
the previous day, and none that were debilitating or required 
emergency room or urgent care visits.  On examination, it was 
noted that the veteran's ears were examined and the canal 
were clear with no lesions.  There were no active areas noted 
on her back, upper chest, abdomen, thighs and legs.  The 
diagnosis was intermittent eczematous dermatitis, mild. 

In June 2006, the veteran underwent VA examination.  
According to the examination report, she described have 
eczema for many years with recurrent sensitive skin that she 
treated with prescribed topical creams.  Her symptoms 
involved irritation and itching.  There were no episodes of 
urticaria during the past 12 months.  On examination, the 
veteran's face had healed seborrhic dermatitis condition that 
involved less than 5 percent of the affected area and less 
than 5 percent of the total body area involved.  Healed acne 
on both cheeks was also noted.  There was no scarring or 
disfigurement noted.  There was no active skin condition and 
the veteran reported that with current treatment it was under 
control.  There was no skin condition on her legs or gluteal 
area reported. There was no scarring alopecia, alopecia 
areata, or hyperhidrosis noted.  The diagnosis was seborrhic 
dermatitis stable on current medical regimen.  

Also in June 2006, the vetran was seen in the VA outpatient 
dermatology clinic regarding her previously diagnosed 
seborrhic dermatitis on both ears.  She said the prescribed 
topical cream was occasionally helpful but the itching 
continued.  It was noted that private dermatologists agreed 
with the diagnosis of seborrhic dermatitis.  On examination, 
the veteran had angular erosions with scale consistent with 
seborrhea dermatitis.  Topical medication was prescribed.

The veteran was seen again in the VA dermatology clinic in 
September 2006 for complaints of itching due to her seborrhic 
dermatitis on her ears.  Significant pruritus and burning of 
the lesions was noted.  On examination, on both ears, the 
conch bowl and ear canal had well-defined volaceous scarring 
plaques with follicular prominence overlying scale.  The 
diagnosis was ear canal/concha bowl with persistent plagues 
and a clinical concern for discoid lupus erythematosus 
(lupus) given the long history of lesions and the current 
clinical appearance.  Results of a punch biopsy of the left 
ear performed in October 2006 were epidermal hyperplasia, 
crusted.  It was noted that the changes could represent the 
surface of a lupus lesion, although the diagnosis could no be 
rendered with certainty.  

During her 2006 Board hearing, and 2005 personal hearing at 
the RO, the veteran testified that her rash was only active 
on her ears, although she had had it behind her legs.  She 
was no longer as concerned with eczema as with her ear 
problem.

Effective August 30, 2002, the rating criteria for evaluating 
skin disorders found in the Rating Schedule at 38 C.F.R. 
4.118 were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2006).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006); Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the February 2005 statement of the case (SOC), the RO 
considered the veteran's claim under the new regulations.  
The veteran was afforded an opportunity to comment on the 
RO's action, and did not choose to do so.  Accordingly, there 
is no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813, 7819 (2002), as effective prior 
to August 30, 2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806, effective 
August 30, 2002.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

Further, under the current version of the rating schedule, 
effective August 30, 2002, the appropriate code for urticaria 
is Diagnostic Code 7825.  Under that code, a 10 percent 
rating is for application when there are recurrent episodes 
occurring at least four times during the past 12-month 
period, and the urticaria is responding to treatment with 
antihistamines or sympathomimetics.  38 C.F.R. § 4.118, DC 
7825.  A 30 percent rating is warranted where there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, requiring intermittent 
systemic immunosuppressive therapy for control.  In 2004 and 
2006 the veteran told VA examiners that she did not require 
use of systemic immunosuppressive therapy for control of her 
skin disability.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed."]. Thus, the frequency, duration, and outbreaks of 
skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  Bowers; Ardison.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that she has disfigurement of the head, 
face, or neck, or that she has disability from scars. 
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disability under Diagnostic Code 7806 
for ratings of dermatitis.

In this case, the veteran has been examined multiple times.  
Her skin disorder has been evaluated at varying degrees of 
disability, although not during a severe state. The Board 
also has her own testimony regarding her assertions of the 
disability level.  The Board finds the evidence as a whole 
sufficient to rate the veteran's urticaria with sensitive 
skin.  The Board must consider all of the evidence.

Giving the veteran the benefit of the doubt, and upon review 
of the objective medical evidence of record, the Board is of 
the opinion that the evidence is at least in equipoise as to 
whether an initial evaluation of 30 percent is warranted for 
the veteran's service-connected skin disability, under the 
old rating criteria, effective prior to August 30, 2002, 
based upon her documented and repeated complaints of constant 
itching associated with the service-connected skin 
disability.  38 C.F.R. § 4.118, DC 7806, effective prior to 
August 30, 2002.  In the April 2003 medical record, Dr. S.M, 
said that the veteran had a chronic problem with pruritus of 
the ear and noted severe crusted dermatitis that involved the 
external auditory meata and the chochae, consistent with 
severe seborrheic dermatitis.  Treatment involved a high 
potency topical steroid lotion.  Although, on VA examination 
in March 2004, only an intermittent skin problem was noted, 
that was described as mild.  On VA examination in June 2006, 
the veteran's complaints of irritation and itching were noted 
and her seborrheic dermatitis was described as stable on 
current medical regimen that involved prescribed topical 
lotion.  But, later in June 2006, she was seen in the VA 
outpatient dermatology for her diagnosed seborrheic 
dermatitis on both ears and said the prescribed topical cream 
was occasionally helpful but the itching continued.  At that 
time, the veteran had angular erosions with scale consistent 
with seborrhea dermatitis.  The September 2006 VA medical 
record reflects the veteran's complaints of itching due to 
the seborrheic dermatitis on her ears and significant 
pruritus and burning of the lesions was noted.  A clinical 
concern for lupus was noted given the veteran's long history 
of lesions and current clinical appearance.  Results of a 
punch biopsy showed epidermal hyperplasia, crusted.  

Therefore, in resolving reasonable doubt in the veteran's 
favor, the Board is of the opinion that an initial 30 percent 
rating for her service-connected skin disability is 
warranted, under the "old" DC 7806 criteria, effective prior 
to August 30, 2002. However, a rating in excess of that 30 
percent level is not warranted under the criteria in effect 
prior to August 30, 2002, as the competent medical evidence 
is devoid of documented evidence that the service- connected 
skin disability is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptional 
repugnant. 38 C.F.R. § 4.118, DC 7806 (2002), effective prior 
to August 30, 2002.

Further, considering the claim under the new criteria for DC 
7806, effective from August 30, 2002, the medical evidence 
does not show that the service-connected skin disorder is 
manifested by involvement of at least 20 percent of the 
entire body or at least 20 percent of the exposed areas.  In 
fact, the June 2006 VA examiner said that less than 5 percent 
of the affected area and less than 5 percent of the total 
body area were involved.  In addition, the veteran is not 
shown to have received systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more.  Therefore, a rating in excess 
of 10 percent under the new, revised DC 7806 criteria is not 
warranted.

Accordingly, an initial rating of 30 percent, but no higher, 
is warranted for the veteran's service connected skin 
disability.  The benefit of the doubt has been resolved in 
the veteran's favor to this extent. 38 U.S.C.A. § 5107(b).




4. Initial Rating In Excess of 10 Percent for Chondromalacia 
Patella
of the Right Knee

In a December 2001 rating decision, the RO granted service 
connection and a 10 percent rating for the veteran's 
chondromalacia patella of the right knee effective from 
December 2000.  In September 2002, the RO received the 
veteran's claim for an increased rating.  In a February 2003 
determination, the RO effectuated the award of service 
connection and the 10 percent rating from June 3, 1980.

Service medical records note chronic right knee pain and x-
rays taken in December 1980 were normal.  

A November 2000 private record includes a diagnosis of 
probable tear of the medial meniscus of the right knee and 
chondromalacia patella.

A May 2001 private medical record from Dr. U.R.P. reflects 
the veteran's complaints of right knee pain.  On examination, 
her knee was stable with tenderness in the posteromedial 
corner.  There was grinding, crepitation, and giving way.  

A June 2001 private radiology report indicates a MRI of the 
veteran's right knee showed small knee joint effusion, a tiny 
posterior medial popliteal Baker's cyst, and chondromalacia 
patella.

In August 2001, VA afforded the veteran a private medical 
examination performed by D.S., D.O.  According to the 
examination report, the veteran complained of constant pain 
with weakness, locking, fatigue, and lack of endurance.  It 
was noted that a recent MRI showed a small Baker's cyst in 
the popliteal area and chondromalacia patella.  On 
examination, the veteran's feet showed no sign of abnormal 
weight bearing and she did not require assistive devices.  
Her posture and gait were normal.  Appearance of the right 
knee was normal with no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness.  Drawer and McMurray tests were normal.  Dr. D.S. 
reported that there no Deluca issues found during the 
examination.  Range of motion of the right knee was flexion 
from 0 to 140 degrees and extension to 0 degrees (it was 
noted that normal range of motion was flexion from 0 to 140 
degrees and extension to 0 degrees).  X-rays showed minimal 
narrowing of the medial compartment indicating loss within 
the articular cartilage.  There was mild patellar 
chondromalacia.  The impression was mild oseoarthropathy and 
patellar chondromalacia of the right knee that created a 
minimal to moderate effect on the veteran's usual occupation 
and daily activity, depending on the amount of walking she 
did.

A January 2002 VA medical record reflects the veteran's 
complaints of right hip and knee pain for which the veteran 
had an extensive private evaluation, including a MRI of the 
spine and knee that revealed minimal arthritic changes.  X-
rays of the right knee were without degenerative changes and 
she was referred to the prosthetics clinic for a cane.

A 2002 report showed mild medial joint space narrowing and 
subchondral osteophyte formation, according to a May 2004 VA 
record. 

Results of a CT scan of the right knee performed in 2002 
showed moderate subluxation of the patella right on the edge 
of the femur, especially at 3 degrees of knee flexion; 
laterally subluxate about 20 percent that put it in the 
moderate range, according to the May 2004 VA medical record.

An August 2002 private imaging record indicates that a CT of 
the veteran's right knee showed mild lateral subluxation of 
the patella that may be associated with chronic 
patellofemoral instability.

In January 2003, VA afforded the veteran a medical 
examination performed by Dr D.S.  According to the 
examination report, she complained of pain and stiffness with 
climbing or prolonged standing or stiffing.  Her constant 
knee pain required stretching, hot showers and pads, and mild 
walking exercises.  She used a cane if she felt she was going 
to fall and took anti-inflammatory medication.  The veteran 
was unable garden because she was unable to bend her knee due 
to pain.  

On examination, the veteran appeared in distress from knee 
pain.  She required no assistive devices.  Her right knee 
appeared to be within normal limits and was symmetrical to 
her left knee.  Range of motion was from 0 degrees of 
extension to 140 degrees of flexion.  It was noted that range 
of motion of the right knee was accompanied with minimal 
crepitus but not limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  There was minimal crepitus with 
compression of the patella into the trochlear groove.  Drawer 
and McMurray tests were both normal.  Her gait was normal and 
there was no limitation of function of standing and walking.  
X-rays of the right knee taken at the time showed minimal 
osteoarthropathy of the knee joint with minimal narrowing of 
the compartments.  There was no osteochondritis, joint 
effusion or free osteochondral bone fragment.  The pertinent 
diagnosis was chondromalacia of the right knee and the 
functional effects of the right knee disability on the 
veteran's usual occupation and daily activity were considered 
minimal.

An April 2003 VA outpatient record indicates the veteran was 
seen for complaints of constant and severe right knee pain.

According to a May 2003 record from Dr. H., the veteran was 
diagnosed with osteoarthritis of the knees.  The subsequent 
records dated through September 2003, also include a 
diagnosis of bilateral knee osteoarthritis.

A July 2003 record from Dr. P. indicates that the veteran 
experienced right knee pain and a CT scan showed subluxation.  
There was maximal crepitation as well as a positive grind 
test of the right knee.  A knee injection and patellofemoral 
brace to keep from buckling were prescribed.

The May 2004 VA outpatient record reflects the veteran's 
complaints of right knee pain that she said affected her gait 
and low back pain.   The veteran reported good results from 
past steroid injections and requested one again.  On 
examination, her gait, station, and coordination were normal 
and she was able o walk on her toes ad heels.  There was 
crepitus and tenderness to palpation on the medial aspect. 
The assessment included right knee osteoarthritis for which a 
steroid injection was planned.  A right knee brace was also 
ordered.

Results of a MRI of the right knee performed by VA in August 
2004, was essentially unremarkable.  A small Baker's cyst on 
the posterior medial aspect of the knee was noted.

In March 2005, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran complained of right knee pain, particularly when she 
was gardening (squatting), or ascending or descending stairs 
that caused flare ups.  She took Hydrocodone for skeletal 
pain and intraarticular steroid shots.  The veteran described 
having moderate to "excruciating" pain.  There was no 
limitation of range of motion due to precipitating factors 
but the veteran experienced a brief decrease in joint 
function during the brief flare ups.  She used soft braces on 
her right knee and ankle.  The knee pain did not affect her 
usual occupation as an office automation assistant, or her 
daily activities.  The VA examiner said no crutch, brace or 
other device was needed.  

On examination, the veteran weighed 184 pounds and was 
described as overweight.  Range of motion of the right knee 
was normal, with flexion from 0 to 140 degrees.  There was no 
painful motion, normal stability, and negative McMurray's, 
Lachman's, and Drawer's signs.  There was no weakness, 
tenderness, or redness, and no abnormal movement or guarding 
of movements.  Range of motion was asymptomatic.  There was 
mild genuvalgum.  The VA examiner was unable to find patellar 
subluxation or crepitation and there was no swelling.  The 
veteran's popliteal area showed no tenderness as described in 
her records and no palpable cyst.  There was no unusual gait 
pattern and no ankylosis.  It was further noted that an 
earlier CT of the right knee showed subuxaton of the patella 
and the 2004 MRI showed minimal degenerative changes in the 
meniscus and a Baker's cyst.  The diagnoses were patella 
chondromalacia of the right knee possibly secondary to slight 
subluxation of the patella (according to the CT scan), mild 
genuvalgum, and patello femoral degenerative joint disease.  
X-rays of the knees taken in March 2005 were reported as 
normal aside from mild osteoarthritis changes in the lateral 
half of each patellofemoral joint.  

A February 2006 VA medical record reflects that the veteran 
had mild degenerative joint disease of the right knee and 
ankle for which she was treated with a right knee injection.

A June 2006 VA orthopedic examination report reflects the 
veteran's complaints of knee pain that she rated a 9 out of 
10.  She had pain with weakness, stiffness, swelling, heat 
and redness, instability, locking and lack of endurance.  Her 
symptoms worsened when bending, walking or kneeling.  She was 
able to walk about 1 mile and stand a few hours.  She did not 
lift or stand at work.  She denied periods of flare ups of 
joint disease.  The veteran used a cane in the past and a 
brace when she exercised but did not currently used an 
assistive device.  The examiner noted mild to moderate effect 
on the veteran's occupation or daily activities.  

On examination, range of motion of the right knee was from 0 
to 140 degrees and was painless.  Ligaments were stable and 
McMurray's test was normal.  There was no change in motion 
upon repeated and resisted testing of the spine/joint and no 
additional limitation of motion, with no pain, weakness, or 
tenderness noted on examination.  There was no right knee 
tenderness, no erythema, swelling or effusion, and minimal 
crepitance.  The VA examiner noted no objective findings, but 
pain as stated by the veteran.  Her gait was normal without 
functional limitation.  There were no constitutional signs of 
inflammatory arthritis.  X-rays showed bi compartment mild to 
moderate degenerative joint disease of the right 
knee/patellar tendon ossification.  A MRI performed in 2004 
showed degenerative changes in the medial and lateral 
meniscus and a small Baker's cyst.  A steroid injection was 
administered several months earlier that the veteran said was 
not helpful.  The diagnosis was right knee with meniscal 
degenerative changes (normal range of motion with normal 
stability).  No additional limitation of joint function was 
noted.  There was no change in motion upon repeated and 
resisted testing of the joint and no additional limitation of 
motion noted.  

An October 2006 VA medical record indicates the veteran was 
seen for complaints of bilateral knee pain.  On examination, 
her knees were stable and there was patellofemoral crepitus, 
bilaterally.  Chronic bilateral knee pain of unknown 
etiology, thought most likely patellofemoral in nature.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2006).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id

The veteran's service-connected knee disability is evaluated 
as 10 percent disabling under DC 5014-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen. 38 C.F.R. § 4.27 
(2006).  Here, the veteran's service-connected knee 
disability is rated as analogous to osteomalacia, that will 
be rated on limitation of flexion motion of the affected 
parts.  38 C.F.R. § 4.71(a), DCs 5014, 5260.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).  
See also VAOPGCPREC 9-2004 (indicating that the veteran may 
receive separate ratings under DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension) for 
disability of the same joint).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2006).

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2006).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259 
(2006).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2006).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2006).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an initial rating in excess of 
the currently assigned 10 percent for the service-connected 
right knee disability is not warranted.  A review of the 
competent medical evidence pertinent to the veteran's claim 
reflects her complaints of increased knee pain.  The July 
2003 private medical record from Dr. P. indicates a CT scan 
showed subluxation and a knee brace was recommended, although 
results of the August 2004 MRI of the veteran's knee were 
essentially unremarkable.  During the 2005 and 2006 VA 
examinations, she did not use a cane or other device to 
ambulate.  When examined in by VA in August 2001, January 
2003, March 2005, and June 2006 she was noted to have a 
normal gait and there was normal range of knee motion (from 0 
to 140 degrees).  The VA outpatient records reflect the 
veteran's complaints of pain and x-rays taken in March 2005 
were normal, aside from mild osteoarthritis changes in the 
lateral half of the patellofemoral joint.  The August 2004 
MRI showed no meniscal or ligamentous injury in the right 
knee. When examined by VA in 2005, the veteran reported 
excruciating pain, but there was no weakness, tenderness, 
redness or abnormal movement reported on examination.  A 
February 2006 VA medical describes only mild degenerative 
joint diease.  When examined by VA in June 2006, the veteran 
complained of pain, weakness, stiffness, instability, locking 
and lack of endurance, but the examiner reported that her 
right knee ligaments were stable, McMurray's test was normal 
and there was no change in motion upon repeated and resisted 
joint testing, with no pain, weakness, or tenderness noted on 
examination.  In fact, the recent VA examiner reported no 
objective findings but pain.

Based upon the record before the Board, there is no objective 
evidence of any right knee pathology or instability, other 
than knee pain, and no ligament tears.  Moreover, that 
disorder has not been shown to hinder the veteran's range of 
motion or ability to perform such tasks as walking or 
standing more than slightly.  In fact, no more than minimal 
to moderate effect on daily activities and occupation was 
reported by the August 2001 and June 2006 VA examiners, and 
only minimal functional effect was reported by the January 
2003 VA examiner.  Thus, the veteran's complaints of pain and 
instability can justify no more than a rating of 10 percent 
for knee disability.  38 C.F.R. § 4.71a, DC 5014-5260.  Such 
a finding corresponds to no more than slight impairment under 
DC 5257, the diagnostic code for other impairment of the 
knee.

Finally, the Board notes that VA records include diagnoses 
patellofemoral chondromalacia, and mild to moderate 
degenerative joint disease of the right knee, and x-rays 
evidence confirms such finding, but there is no clinical 
evidence of any instability.  A claimant who has arthritis 
and instability of the knee may be rated separately under DC 
5003 and DC 5257, based upon additional disability.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23- 97.  In Hicks v. Brown, 8 
Vet. App. 417 (1995), the Court noted that DC 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Here, a separate 10 percent rating is not warranted.

Moreover, as noted above, range of motion of the right knee 
in flexion has been from 0 to 140 degrees, on recent VA 
examinations in 2001, 2003, 2005, and 2006.  As noted, normal 
range of flexion of the knee is to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.  Thus, a higher rating under any of 
the pertinent diagnostic codes is not warranted.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The 2006 VA examiner reported 
no visible evidence of pain on motion, with no decrease in 
range of motion, fatigue, or lack of endurance.   In fact, no 
more than minimal to moderate effect on daily activities and 
occupation was reported by the August 2001 and June 2006 VA 
examiners, and only minimal functional effect was reported by 
the January 2003 VA examiner.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 10 percent rating currently assigned.  There is no 
indication that pain, due to disability of the right knee 
causes functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. § 
4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
disability rating higher than 10 percent for the veteran's 
service-connected right knee disability.  The preponderance 
of the evidence is clearly against the claim.  38 U.S.C.A. § 
5107.

5. All Disabilities

Moreover, as to these disabilities, the Board finds that the 
evidence does not present such an exceptional or usual 
disability picture "as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006). There has been no allegation or showing in the record 
on appeal that the appellant's service-connected disabilities 
have caused marked interference with employment or 
necessitated frequent periods of hospitalization, beyond that 
already contemplated in the award herein.  In the absence of 
such factors, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

We note that, in view of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for her service-connected hemorrhoid, right 
knee, GERD and skin disabilities, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed her original claims 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.


ORDER

Service connection for diabetes mellitus, a bilateral foot 
condition, IBS, allergic rhinitis, a nervous disorder, and a 
back disorder is denied.

An initial compensable disability evaluation for hemorrhoids 
is denied

An initial 10 percent rating for GERD, prior to March 1, 2004 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 10 percent for GERD, for the period 
from March 1, 2004, is denied.

An initial 30 percent rating for urticaria with sensitive 
skin is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for chondromalacia 
patella of the right knee is denied.

REMAND

At the outset, it is noted that additional evidence has been 
submitted to the Board while the case was undergoing 
development.  Evidence submitted was without a waiver of RO 
jurisdiction but pertained to issues otherwise being 
remanded.  As such, that new evidence can be reviewed by the 
RO/AMC as part of further adjudication, as set out below.

First, the veteran seeks service connection for chronic 
urinary tract infections.  She points to service medical 
records that include results of December 1979 and May 1980 
laboratory tests (urine analysis) showing swarming proteus 
mirabilis.  Her separation examination report indicates a 
need to rule out a urinary tract infection and also 
trichamonas vaginalis (vaginitis?).  In a September 2003 
written statement, the veteran argued that these results 
demonstrated she experienced urinary tract infections in 
service.  However, results of laboratory tests taken in 
October 1980 when she underwent VA examination were negative.  
Results of an October and December 1980 VA evaluation for a 
urine infection indicate that the veteran's symptoms were 
probably due to vaginitis and no urinary tract infection 
found.

The post service private medical records indicate the veteran 
was treated in March 2003 by Dr. T. for a urinary tract 
infection diagnosed as chronic cystitis.  In September 2003, 
Dr. H. diagnosed acute urinary tract infections and said that 
the veteran's hemorrhoids "could be contributing to [her] 
urinary tract infection".   In April 2004, the veteran was 
seen by an urologist for a history of urinary tract 
infections.  She said the problem dated to several years ago 
and gave a history of recurring infections treated with 
antibiotics, with the most recent infection earlier in the 
month.  The assessment was chronic cystitis.  

According to an August 2004 record, the veteran was seen in 
the VA urology clinic for follow up of frequent urinary 
infections that she had her entire life.  It was noted that 
all her recent urinalyses were negative.  The veteran was 
concerned about bladder cancer and a cystoscopy was 
scheduled. 

VA medical records dated in March 2006 reflect the veteran's 
treatment for recurrent urinary infection

During her 2005 and 2006 hearings, the veteran said she was 
treated for urinary tract infections in service twice, in 
December 1979 and in May 1980 and that the infections resumed 
again in the 1990s for which she took antibiotics.

The Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
chronic urinary tract infections found to be present.

Second, the veteran has also contended that service 
connection should be granted for a left knee disorder that 
she has variously attributed to her service-connected right 
knee disability.  In the August 2005 SSOC, the RO considered 
whether the service-connected right knee disability caused 
the veteran's left knee disorder.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).

An August 2003 VA medical record indicates the veteran 
reported a history of left knee pain because she put too much 
pressure on the right knee.  In A September 2003 treatment 
record from Dr. H. includes a diagnosis of osteoarthritis of 
both knees.  

During her 2006 hearing the veteran testified that she 
favored he right knee that caused her to develop left knee 
pain in approximately 1999.

Here, too, the Board believes a VA examiner should be asked 
to render an opinion as to whether any currently diagnosed 
left knee disorder is due to the veteran's service-connected 
right knee disability.

Third, the veteran seeks service connection for vaginitis 
with moniliasis.  Service medical records indicate that in 
May 1980 was assessed with trichamonas vaginalis, and results 
of an October 1980 VA evaluation for a urine infection 
indicate that the veteran's symptoms were probably due to 
vaginitis and no urinary tract infection found.

Post service, an April 1996 record from K.D.J., M.D., 
includes a diagnosis of vaginitis, likely yeast. 

The VA medical records indicate she was seen in February 2003 
for complaints of vaginal itching and burning since a recent 
urinary tract infection.  The assessment was vaginits for 
which a topic cream was prescribed.

VA treatment records dated from January to March 2005 
indicate the veteran was suspected of having moniliasis.

A March 2006 VA urology clinic reflects findings of normal 
vaginal floral with no pathology.  The 2006 outpatient 
records also include a past medical history of post 
menopausal atrophic vaginitis.

Given that the veteran was treated for vaginitis at the time 
of her discharge, and appears to have also been treated for 
the a similar disorder after service, the Board believes she 
should be afforded a VA examination to determine the etiology 
o any currently diagnosed vaginitis with moniliasis found to 
be present.

Fourth, the veteran seeks service connection bilateral 
axillary adenitis and for fibrocystic breast disease.  
Service medical records dated in April 1979 document that the 
veteran was seen with complaints of aching breasts 
particularly the right one.  The examination was negative 
except for mild diffuse engorged breast tissue.  The 
impression was hormonal changes.  When seen in February 1980, 
multiple nodules were found but no diagnosis was rendered.  
It was noted that the veteran had problems with breast 
tenderness and pain prior to menstruation.  The post service 
VA and private medical records include diagnoses of 
fibrocystic breast disease bilateral axillary adenopathy.  A 
July 2004 VA pathology report of a biopsy of the veteran's 
breast nodule showed a benign lymph node and, in August 2006, 
the VA record includes an impression of bilateral breast and 
axillary pain of unknown origin despite normal mammogram and 
benign axillary biopsy.  The Board is of the opinion that a 
VA examiner should render an opinion as to whether the 
veteran's claimed disorders are congenital or developmental 
and, if not, whether they were incurred during active 
service. 

Fifth, the veteran seeks service connection for sinusitis.  
An April 1977 service medical record indicates that she was 
treated for acute sinusitis although, when examined for 
discharge in May 1980, there was no finding of sinusitis.

Post service, private medical records include a September 
2003 report of a CT scan that showed chronic sinusitis.  In a 
September 2003 record, Dr. H. diagnosed the veteran with 
chronic sinusitis.  

According to a September 2005 VA treatment record, the 
veteran gave a history of recurring bouts of sinusitis, 
bronchitis, pharyngitis, and nasal congestion since service.

During her 2006 Board hearing, and 2005 personal hearing at 
the RO, the veteran said she was treated for allergy and 
sinus problems in service, including at Fort Dix in 1976.  
After service, she said that she received VA treatment from 
1997 to 2000 in San Antonio. 

Here, too, the Board is of the opinion that a VA examiner 
should be asked to render an opinion as to the etiology of 
any sinusitis found to be present.

Finally, the Board notes that, in a December 2005 rating 
decision, the RO denied the veteran's claim for service 
connection for granulomatous diease and, in July 2006, denied 
service connection for hidraenitis.  In March 2006, she 
submitted additional evidence in support of her claim 
regarding granulomatous disease and, in April and July 2006 
written statements, the veteran expressly referenced the RO's 
denial of her claims.  The Board construes the veteran's 
April and July 2006 written statements as a timely NODs as to 
the issues of entitlement to service connection for 
hidradenitis and granulomatous disease.  Accordingly, the 
Board is required to remand these issues to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (NOD initiates review by the Board of the RO's denial 
of the claim, and bestows jurisdiction on the Court, so the 
Board must remand such issue to the RO, for issuance of an 
SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The AMC/RO should issue a statement of 
the case regarding the issues of 
entitlement to service connection for 
hidradenitis and granulomoutus disease.  
Then, if, and only if, the veteran 
completes her appeal by filing a timely 
substantive appeal as to this issue, 
should those claims should be returned to 
the Board.

2.	The RO/AMC should obtain all VA medical 
records regarding the veteran's treatment 
for the period from October 2006 to the 
present, as well as any private medical 
records identified by the veteran.

3.	Then, the veteran should be scheduled for 
a VA examination by an appropriate 
medical specialist (preferably an 
urologist, if available) to determine the 
etiology of any urinary tract infections 
found to be present.  A complete history 
of the claimed disorder should be 
obtained from the veteran.  

a.	The examiner is requested to render 
an opinion as to whether it is least 
as likely as not (i.e., at least a 
50-50 probability) that any 
currently diagnosed urinary tract 
disorder was caused by military 
service (including the findings 
noted in the December 1979 and May 
1980 service medical records, noting 
swarming proteus mirabilis), or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  If a 
chronic urinary tract infection is 
not found, that too should be noted 
in the record.

b.	The physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed urinary tract 
infection was caused by or 
aggravated by her service-connected 
hemorrhoids.  The degree of urinary 
tract infection that would not be 
present but for the service-
connected hemorrhoid disability 
should be identified.  In rendering 
an opinion, the examiner is 
particularly requested to address 
the opinion expressed by Dr. M.B.H, 
in the September 30, 2003 treatment 
record (to the effect that the 
veteran's hemorrhoids could be 
contributing to her urinary tract 
infection).

c.	A complete rationale for all 
opinions expressed should be 
provided.  The claims file must be 
provided to the examiner prior to 
examination, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.
				
4.	The AMC/RO should schedule the veteran 
for an appropriate VA examination 
(performed by a gynecologist, if 
available) to determine the etiology of 
any vaginitis with moniliasis, bilateral 
axillary adenitis, and fibrocystic breast 
disease found to be present.  A complete 
history of the claimed disorders should 
be obtained.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  

a.	As to the claimed vaginitis, the 
examiner is requested to render an 
opinion as to whether it is whether 
it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently 
diagnosed vaginitis with moniliaisis 
was caused by military service 
(including the findings noted in the 
May 1980 service medical records) or 
whether such an etiology or 
relationship is less than unlikely 
(i.e., less than a 50-50 
probability).

b.	As to the claimed fibrocystic breast 
disease ad bilateral axillary 
adenitis, the examiner is requested 
to render an opinion as to whether 
any bilateral axillary adenitis or 
fibrocystic breast disease found to 
be present is a congenital or 
acquired disorder.

i.	If fibrocystic breast diease or 
bilateral axillary adenitis is 
found to be a congenial 
disorder, the examiner is 
requested to render an opinion 
as to whether either disorder 
was subject to a superimposed 
injury in service, based upon 
the service medical records in 
the claims files.

ii.	If fibrocystic breast disease 
is an acquired disorder, the 
examiner is requested to render 
an opinion as to whether it is 
whether it is at least as 
likely as not (i.e., to at 
least a 50-50 degree of 
probability) that any currently 
diagnosed fibrocystic breast 
disease was caused by military 
service (including the findings 
noted in the April 1979 and 
February 1980 service medical 
records) or whether such an 
etiology or relationship is 
less than unlikely (i.e., less 
than a 50-50 probability).

iii.	If bilateral axillary adenitis 
is an acquired disorder, the 
examiner is requested to render 
an opinion as to whether it is 
whether it is at least as 
likely as not (i.e., to at 
least a 50-50 degree of 
probability) that any currently 
diagnosed bilateral axillary 
adenitis was caused by military 
service (including the findings 
noted in the April 1979 and 
February 1980 service medical 
records) or whether such an 
etiology or relationship is 
less than unlikely (i.e., less 
than a 50-50 probability).

c.	A rationale should be provided for 
all opinions rendered.  The 
veteran's medical records should be 
made available to the examiner and 
the examination report should 
indicate if the examiner reviewed 
the medical records.

5.	The veteran should be scheduled for a VA 
examination by an appropriate medical 
specialist, e.g., otolaryngologist, to 
determine the etiology of any sinusitis 
found to be present.  A complete history 
of the claimed disorder should be 
obtained from the veteran.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.

a.	The examiner is requested to render 
an opinion as to whether it is 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed sinusitis was 
caused by military service 
(including the findings noted in the 
April 1977 service medical records) 
or whether such an etiology or 
relationship is less than unlikely 
(i.e., less than a 50-50 
probability).

b.	A rationale should be provided for 
all opinions rendered.  The 
veteran's medical records should be 
made available to the examiner and 
the examination report should 
indicate if the examiner reviewed 
the medical records.

6.	The veteran should be scheduled for a VA 
orthopedic examination to determine the 
etiology of any left knee disorder, e.g., 
arthritis or chondromalacia patellae, 
found to be present.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  If 
a left knee disorder is diagnosed, the 
medical specialist should assess the 
nature, severity, and manifestations of 
any left knee disorder found to be 
present.

a.	The medical specialist is requested 
to render an opinion as to whether 
it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently 
diagnosed left knee disorder was 
caused by military service or 
whether such an etiology or 
relationship is less than unlikely 
(i.e., less than a 50-50 
probability).

b.	The physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed left knee 
disorder was caused by or aggravated 
by her service-connected right knee 
disability.  The degree of left knee 
disorder that would not be present 
but for the service-connected right 
knee disability should be 
identified.  

c.	The veteran's claims file must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the veteran's 
medical records were reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility but, rather, 
that the weight of medical 
evidence, both for and against a 
conclusion, is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

7.	Thereafter, the AMC/RO should 
readjudicate the veteran's claims for 
service connection sinusitis, vaginitis 
with moniliasis, fibrocystic breast 
disease, bilateral axillary adenitis, 
chronic urinary tract infections, and a 
left knee disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________
MICHAEL D. LYON 
	Veteran's Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


